[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence                     June 28, 1991
Date of Application                  June 28, 1991
Date Application Filed               June 28, 1991
Date of Decision                    April 28, 1992
PURTILL, KLACZAK and NORKO, JUDGE.
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield at Bridgeport, Docket No: CR 890040122T. CT Page 5982
    Frank J. Riccio, Esq. Counsel for petitioner. Gerard Eisenman, Assist. State's Attorney for the State of Connecticut.
BY THE DIVISION
The petitioner was convicted by jury of Failure to Appear 1st Degree in violation of Conn. Gen. Stat. 53a-172. The petitioner was given four years to serve on the offense.
The record shows that the petitioner was arrested for a felony drug offense stemming from suspected drug activity. The petitioner who was at liberty on another matter failed to appear on the appropriate court date and was arrested on a bench warrant.
At the hearing before the division counsel for the petitioner claimed that there were no aggravating factors present in this case and that the court's sentence of consecutive time was inappropriate. Counsel also felt that the consecutive time was imposed because the court was aware of the plea bargain struck with the state on his other cases.
Petitioner addressed the division noting that "nobody told him to be in court" and that he admitted that he didn't appear.
The attorney for the state argued that the sentence was more than fair especially in light of the criminal history of the petitioner. Considering the petitioners history of violence and use of weapons the sentence was very reasonable. Counsel also noted that people must be deterred from missing their court appearances, therefore the court had no choice except to incarcerate the petitioner.
The court in its sentencing remarks reviewed "the record and the history of the accused and finds that this is not his first time, that he has toyed with the judicial system and treated it lightly as to his obligations to appear."  The court felt that a "substantial punishment is appropriated, [SIC]. In light of P.B. 942 this Division does not find the sentence to be disproportionate or inappropriate. The sentence is affirmed.
PURTILL, J.
KLACZAK, J.
NORKO, J.
Purtill, Klaczak, and Norko, judges participated in this decision. CT Page 5983